DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US 20170265432 A1) in view of Smith (US 8186310 B1), and Hollis et al (US-6487992-B1) and further in view of Deliou (US 20170280688 A1).
Regarding claim 1, Anderton et al discloses a collar comprising: strap (100) configured to be worn by an animal or a person; a power source (114); memory storing instructions (collar can be provided with a local processing unit and non-transitory computer-readable media for tracking location or activities and saving data with regard to those activities locally. Such a local processor and non-transitory computer-readable media can store computer instructions, paragraph 0054); a processor (processor located on collar of pet 20, paragraph 0055); a communication interface configured to transmit and receive data (communication modules 138); an accelerometer (sensors 150, see paragraph 0032) in communication with the processor; and a geolocation sensor (GPS 110) in communication with the processor.
Anderton et al fails to disclose wherein the collar is configured to operate in a keep-away mode 
by: receiving instructions to maintain a predetermined distance away from a device associated with an animal-adverse party; receiving a signal from the device, the signal comprising a unique identifier associated with the device; and determining that the signal is associated with the device based on the unique identifier; determining whether the collar is within a predetermined distance from the device based on a detected signal strength of the signal from the device; and output a keep-away corrective action responsive to determining, that the collar is within the predetermined distance from the device.
	Smith teaches wherein the collar is configured to operate in a keep-away mode by: receiving instructions (transmitted signal, col 3, lines 52-55 to maintain a predetermined distance away from a device (cat collar 110) associated with an animal-adverse party; receiving a signal (first receiver signal, see col 1, lines 64-67) from the device (110), the signal comprising a unique identifier associated with the device; and determining that the signal is associated with the device based on the unique identifier (since the two collars are configured to interact and communicate with each other, they have unique signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderton et al with the keep away mode of Smith in order to keep dogs away from the animal adverse party and prevent distress or attacks. 
	Since the two collars of Smith are configured to communicate and interact with each other, they have unique signals that only transmit between themselves (see transmitter-receiver signals, col 2, lines 48-56). However, if for any reason applicant disagrees, then Deliou teaches unique identifiers on cow ear tags for tracking the animals (see para 0117). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collars of Smith to include a unique identifier on the signal for the keep away mode to ensure the signal is from the correct device. 
	Hollis et al teaches determining whether the collar is within a predetermined distance from the device based on a detected signal strength of the signal from the device (determines distance of collar to device based on strength of the signal, see col 7-8, lines 60-68 and lines 1-5); and output a keep-away corrective action responsive to determining, that the collar is within the predetermined distance from the device (outputs corrective response when collar is within the predetermined distance, see col 7-8, lines 60-68 and lines 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system with the correction based on signal strength as taught by Hollis et al to ensure the dog is appropriately reprimanded and kept away from the restricted area and device. 

Regarding claim 2, the modified reference teaches the collar of claim 1, and Anderton et al further teaches wherein the keep-away corrective action is at least one of an emission of light, a vibration, output of an audible warning via a speaker of the collar (audio transmitter 122), output of a pre- recorded voice command via the speaker, outputting an electrical shock (shock via electrode 26), and spraying a liquid.

	Regarding claim 3, the modified reference teaches the collar of claim 1, and Smith further teaches the device associated with the animal-adverse party is one of a plurality of devices associated with respective animal-adverse parties (The system 100 of the present invention may include multiple cat collars or dog collars for multiple dogs or cats at the home, see col 2, lines 59-61), and the collar is further configured to output a keep-away correct action responsive to determining that the collar is within the predetermined distance from any of the plurality of devices associated with the respective animal-adverse parties (shock when within range, see col 3, lines 52-63). 

	Regarding claim 7, the modified reference teaches the collar of claim 1, and Anderton et al further teaches wherein the collar is configured to receive at least one of (i) first geo- fence data indicative of a first predetermined geographical area in which it is permissible for the collar to be located (permitted zone, paragraph 0008) and (ii) second geo-fence data indicative of a second predetermined geographical area in which it is impermissible for the collar to be located, (restricted zone, paragraph 0008, see also paragraph 0034).

	Regarding claim 8, the modified reference teaches the collar of claim 7, and Anderton et al further teaches wherein the collar is configured to output a first corrective action responsive to determining that the collar is located inside the first predetermined geographical area and within a predetermined distance from a boundary of the first predetermined geographical area (audio warning when the collar enters a predetermined threshold distance from a restricted zone when in a permitted zone, paragraph 0014).

	Regarding claim 9, the modified reference teaches the collar of claim 8, and Anderton et al further teaches wherein the collar is configured to output the first corrective action responsive to determining that: the collar is located (i) inside the first predetermined geographical area (The collar can then be synchronized with the user platform wherein the permitted and restricted zones can work in conjunction with the collar to determine the designation of the present location and then react accordingly, paragraph 0008), (ii) within a predetermined distance from a boundary of the first predetermined geographical area, (audio warning when the collar enters a predetermined threshold distance from a restricted zone when in a permitted zone, paragraph 0014), and the animal wearing the collar is moving toward the boundary of the first predetermined geographical area (involve a location detection that the pet is approaching a restricted boundary, the collar 100 can be configured to provide an audible signal, paragraph 0035).

	Regarding claim 10, the modified reference teaches the collar of claim 7, and Anderton et al further teaches wherein the collar is configured to output a second corrective action responsive to determining that the collar is located outside the first predetermined geographical area or the collar is located inside the second predetermined geographical area (the collar can then be configured to provide a negative stimulus to the pet when the collar is moved from a permitted zone to a restricted zone, paragraph 0009).

	Regarding claim 11, the modified references teaches the collar of claim 7, and Anderton et al further teaches wherein the collar is configured operate in a lost mode (pet is lost, operate in power saving location mode, see para 0072), responsive to determining that the collar is located outside of the first predetermined geographical area or inside the second predetermined geographical area (alert can be generated and delivered to the owner/user's smart device that the pet has left the property, see paragraph 0072), the lost mode comprising transmitting a continuous stream of location data associated with a location of the collar (location functionality for the longest possible power duration will become most critical, see paragraphs 0069 and 0070). 

Regarding claim 13, the modified references teaches the collar of claim 11, and Anderton et al further teaches wherein lost mode comprises outputting a corrective action (vibrators 136 or shock electrodes 137, see paragraph 0075).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US 20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1) and Deliou (US 20170280688 A1) as applied to claim 1 above, and further in view of Van Curen et al (US 5636597 A) (cited by applicant in IDS dated 12/17/2020).
Regarding claim 5, the modified reference teaches the collar of claim 1. 
The modified reference fails to teach wherein the collar is configured to receive, from the device 
associated with the animal-adverse party, second instructions for disabling keep-away mode.
Van Curen et al teaches wherein the collar is configured to receive, from the device associated with the animal-adverse party, second instructions for disabling keep-away mode (separator units 36, 38 and 40 each contain a stimulator that may be selectably configured between an enabled mode to apply a corrective stimulus to the animal to which it is attached and a disabled mode in which no stimulus is applied, col 5, lines 57-61). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with instructions for disabling the keep away mode as taught by Van Curen et al in order to allow the dog to socialize with those who are animal friendly.

	Regarding claim 6, the modified reference teaches the collar of claim 1. 
The modified reference fails to teach receiving an authorization code associated with the device associated with the animal- adverse party; and confirming that the authorization code is valid.
	Van Curen et al teaches receiving an authorization code associated with the device associated with the animal- adverse party (reply signal, abstract) and confirming that the authorization code is valid (acknowledge signal, abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the reply and acknowledgement signals of Van Curen et al in order to ensure the collar employs the keep-away correction when necessary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US 20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1) and Deliou (US 20170280688 A1) as applied to claim 11 above, and further in view of Mason (US 9848295 B1) (cited by applicant in IDS dated 12/17/2020).
Regarding claim 12, the modified reference teaches the collar of claim 11. 
The modified reference fails to teach wherein the collar is configured to transition to operating 
in the lost mode responsive to determining that the collar has been located outside of the first predetermined geographical area for at least a predetermined duration or has been located inside the second predetermined geographical area inside for at least the predetermined duration.
Mason teaches wherein the collar is configured to transition to operating in the lost mode
responsive to determining that the collar has been located outside of the first predetermined geographical area for at least a predetermined duration or has been located inside the second predetermined geographical area inside for at least the predetermined duration (If the pet remains in the out of bounds zone for a predetermined time, the system transitions to the tracking state 128, col 8, lines 35-37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the lost dog mode starting once the collar has been detected in an out of bounds zone for at least a predetermined duration as taught by Mason to ensure the tracking begins as soon as the dog is lost in order to allow for quick and easy retrieval.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US 20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1) and Deliou (US 20170280688 A1) as applied to claim 11 above, and further in view of Bonge, JR (US 20160021506 A1) and Landers et al (US 10342218 B1). 
Regarding claim 14, the modified reference teaches the collar of claim 11.
The modified reference fails to teach further comprising a magnetometer configured to determine a direction in which an animal wearing the collar is facing, wherein operating in the lost mode further comprises: determining that the collar is outside the first predetermined geographical area; determining a current location and a current orientation of the collar, the current orientation corresponding to a direction in which the collar is facing and based at least in part on data received from the magnetometer; determining a return path to the first predetermined geographical area; and instructing, via one or more corrective actions, the animal wearing the collar to orient itself in a direction to follow the return path.
Bonge, JR teaches further comprising a magnetometer (25) configured to determine a direction in which an animal wearing the collar is facing, (magnetometer 25, accelerometer 21 and processor 18 determine orientation, see paragraph 0065) wherein operating in the lost mode further comprises:
determining that the collar is outside the first predetermined geographical area (Combining data from the accelerometer 21, the magnetometer 25, the gyroscope 109 and the GPS locator 26 results in the ability to track and locate the animal-worn device 1 with a high degree of accuracy. Embodiments, such as the above, may be used to contain the animal 3 within certain boundaries or to track the general location of the animal 3, paragraph 0066) determining a current location and a current orientation of the collar, the current orientation corresponding to a direction in which the collar is facing and based at least in part on data received from the magnetometer (Heading information from magnetometer 25 may be combined with roll and pitch data from the accelerometer 21 in the main processor 18 to calculate the exact orientation of animal-worn device 1 as it moves, paragraph 0065, see also 0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the magnetometer of Bonge JR in order for the collar system to detect the orientation of the animal and if they are outside of the safe boundaries in order to accurately determine if they are lost.
Landers et al teaches determining a return path to the first predetermined geographical area (the predetermined area is the safe zone, the device provides warning stimulus for moving away from the safe zone and rewarding stimulus when moving towards it, see col 18 lines 14-32 to direct the dog back to the safe zone) and instructing, via one or more corrective actions, the animal wearing the collar to orient itself in a direction to follow the return path (warning stimulus for moving away from the safe zone and rewarding stimulus when moving towards it, see col 18 lines 14-32).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the determination of the return path and corrective actions deviating from the return path as taught by Landers et al in order to ensure the dog is guided back to the safe zone.

Regarding claim 15, the modified reference teaches the collar of claim 14 and Landers et al 
further teaches wherein the collar is further configured to: responsive to determining that the current location of collar has deviated from the return path, instruct, via one or more corrective actions (warning stimulus for moving away from the safe zone and rewarding stimulus when moving towards it, see col 18 lines 14-32).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US 20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1) and Deliou (US 20170280688 A1) as applied to claim 11 above, and further in view of Skelton et al (US 6067018 A).
Regarding claim 16, the modified reference teaches the collar of claim 11. 
The modified reference fails to teach wherein operating in the lost mode further comprises 
outputting an audible notification for passers-by indicating that the animal is lost and information for returning the animal.
Skelton et al teaches wherein operating in the lost mode further comprises outputting an 
audible notification for passers-by indicating that the animal is lost and information for returning the animal (chirping noise through a speaker 103 and illuminates a series of high intensity LEDs 106 to alert persons nearby the pet is lost. In addition, the pet collar may contain an LCD display device 104 to display messages, such as "LOST PET, PLEASE CALL (XXX) XXX-XXXX, col 10, lines 45-51).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the audible notification of Skelton et al in order to notify bystanders that the dog is lost so they may call the owner in the event the tracking is not functioning properly and so they can help keep the dog safe while the owner is on their way.

Regarding claim 17, the modified reference teaches the collar of claim 11. 
the modified reference fails to teach wherein operating in the lost mode further comprises: receiving an indication from a user device associated with an owner of the animal that the user device is traveling to the collar; and outputting an audible notification indicating that the user device is traveling to the collar.
Skelton teaches wherein operating in the lost mode further comprises: receiving an indication from a user device associated with an owner of the animal that the user device is traveling to the collar (phone message to paging receiver 306, col 12, lines 31-41, this paging receiver allows the pet owner to transmit paging signals to the pet collar to control the operation of the collar. That is, the paging receiver 306 has an associated telephone number, which the pet owner may dial from any conventional telephone or paging transmitter to transmit a message to the pet collar) and outputting an audible notification indicating that the user device is traveling to the collar (signal to paging receiver 306, col 12, lines 31-41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the ability to send voice and sound notification messages to the pet collar via a phone and paging receiver 306 of Skelton et al in order to allow the owner to send messages so that bystanders know they are heading to their lost animal so the pet is not transferred to a different location. 

Regarding claim 18, the modified reference teaches the collar of claim 17 and Anderton et al further teaches wherein operating in lost mode further comprises: receiving location data associated with the user device (the user platform can be provided on a mobile device, the mobile device including an additional location determination mechanism, paragraph 0010); calculating a distance between the collar and the user device (method can include the additional steps of: providing a mobile location determination mechanism about a user; and determining a distance between the mobile location determination mechanism and the collar, 0061) and/or an estimated travel time for the user device to travel to the location of the collar. 
Skelton et al further teaches and outputting an audible indication indicative of the distance between the collar and the user device and/or the estimated travel time for the user device to travel to the location of the collar (voice message/notification sent via a phone to paging receiver 306).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US 20160242393 A1) in view of Marmen et al (US-20170135315-A1).
Regarding claim 19, Kennedy discloses a collar system comprising: a collar comprising (600): a 
strap configured to be worn by an animal or a person (630), a power source (700), memory storing instructions (see para 0146), a processor (central processing unit, see para 0016), a communication interface configured to transmit and receive data (RF or Bluetooth communications, see paras 0016 and 0146), an accelerometer in communication with the processor (see para 0016), and a geolocation sensor (GPS, see para 0010) in communication with the processor, wherein the collar is configured to: receive at least one of (i) first geo-fence data indicative of a first predetermined geographical area in which it is permissible for the collar to be located (owner configured pet confinement area, see para 0147), and (ii) second geo-fence data indicative of a second predetermined geographical area in which it is impermissible for the collar to be located (outside of owner configured confinement area), and determine that a wearer of the collar is lost responsive to determining that the collar is located outside of the first predetermined geographical area or inside the second predetermined geographical area (pet and collar are outside the area of confinement, switches to lost mode, see para 0147), and operate in a lost mode responsive to determining that the wearer of the collar is lost (pet and collar are outside the area of confinement, switches to lost mode, see para 0147), the lost mode comprising transmitting, to a user device associated with a user of the collar, location data associated with a location of the collar (owner notified with animal’s coordinates, see para 0148). 
Kennedy fails to disclose the lost mode comprising: determining a return path to the first 
predetermined geographical area, the return path being based on a path previously traveled by the wearer of the collar; and instructing, via one or more corrective actions, the wearer of the collar to orient itself in a direction to follow the return path.
	Marmen et al teaches determining a return path to the first predetermined geographical area, the return path being based on a path previously traveled by the wearer of the collar (previously walked path, see para 0120) and instructing, via one or more corrective actions, the wearer of the collar to orient itself in a direction to follow the return path (directing animals along the saved path, see para 0120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar system of Kennedy with leading the dog home based on a previously traveled path as taught by Marmen as it would likely be less stressful and more efficient to direct the animal home via a path it has already taken as it would then be slightly familiar with the surroundings and less likely to wander off course. 

	Regarding claim 20, the modified reference teaches the collar of claim 19, and Kennedy further discloses wherein operating in the lost mode further comprises outputting an audible notification for passers-by indicating that the animal is lost (audio message, see para 0148). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US 20160242393 A1) in view of Marmen et al (US-20170135315-A1) as applied to claim 19 above and further in view of Mason (US 9848295 B1).
The modified reference teaches the collar of claim 19.
The modified reference fails to teach wherein the collar is further configured to: operate in the 
lost mode responsive to determining that wearer of the collar is lost for at least a predetermined duration.
	Mason teaches wherein the collar is further configured to: operate in the lost mode responsive to determining that wearer of the collar is lost for at least a predetermined duration (If the pet remains in the out of bounds zone for a predetermined time, the system transitions to the tracking state 128, col 8, lines 35-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lost dog system of the modified reference with the lost mode turning on after the animal is out of bounds for a predetermined duration, as taught by Mason, in order to ensure lost mode is started quickly so the animal is found as soon as possible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 9 and 10 of Applicant’s remarks, Applicant argues that Smith fails to disclose determining “whether the collar is within a predetermined distance from the device based on a detected signal strength from the device.” Upon further search and consideration, Examiner discovered a new reference (Hollis et al), which is being used in a new ground of rejection to teach determining “whether the collar is within a predetermined distance from the device based on a detected signal strength from the device.” As this was the only portion of claim one specifically challenged by the Applicant, the arguments against Smith are moot due to the new rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar collar tracking systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642